*81ORDER GRANTING WRIT OF CERTIORARI
The petitioner was charged with the offense of Robbery with Firearms in the District Court, Tulsa County, in Case No. CRF — 79-1780. Through negotiations the State and petitioner reached an agreement whereby the petitioner would enter a plea of nolo contendere and take a polygraph test. If he passed the test the State would dismiss the charge and give him a letter exonerating him; and if he failed the test he would be sentenced on his plea. He failed and was sentenced to five (5) years in prison. The district court denied his application to withdraw his plea.
In seeking a writ of certiorari from this Court, the petitioner asserts that he was misled concerning the reliability of the polygraph. The question of reliability was the very thing that led this Court to rule that polygraph results are not admissible for any purpose, even upon stipulation. Falton v. State, Okl.Cr., 541 P.2d 871 (1975). And since Fulton was decided there have been no marked changes in the machine’s acceptability. If polygraph results are too unreliable to be admitted at a trial, they are certainly too unreliable to be used as the sole determinant of whether a person will be incarcerated.
IT IS THEREFORE THE ORDER OF THIS COURT that the petition for a writ of certiorari should be, and the same hereby is, GRANTED. The judgment and sentence are reversed and the case is remanded to the district court with instructions to allow the petitioner to withdraw his plea of nolo contendere and enter a plea of not guilty.
WITNESS OUR SIGNATURES AND THE SEAL OF THIS COURT, this 20th day of January 1981.
TOM BRETT, P. J.
HEZ J. BUSSEY, J.
TOM R. CORNISH, J.